DETAILED ACTION
Status of Claims
This Office Action is in response to the preliminary amendment filed on 06/10/2019. Claims 5, 9-22, and 24 have been canceled. Claims 1-4, 6-8, 23, and 25-36 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The Information Disclosure Statements submitted on 06/10/2019 and 08/26/2019 are in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Specification
The disclosure is objected to because of the following informality:
In ¶ 115, “search range L84” should read “search range R84.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following:
“an acquisition unit configured to acquire communication quality information with which positional information indicating a position and communication quality at the position indicated by the positional information are associated” (claim 1),
“a flight position identification unit configured to identify a flight position that is an in-flight position” (claim 1),
“a path determination unit configured to determine the flight path on the basis of the communication quality associated with the positional information corresponding to the flight position in the communication quality information” (claim 1),
“a flight control unit configured to control a flying mechanism on the basis of the flight path determined by the path determination unit” (claim 1),
“a communication control unit configured to receive control information transmitted by a control device for controlling the flying device” (claim 2
“a storage unit configured to store the destination” (claim 4), and
“an environment identification unit configured to identify an ambient environment of the flight position” (claim 7).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 35: “the flight position identification unit 113 includes, for example, an altimeter, an acceleration sensor, and a Global Positioning System (GPS).” ¶ 36: “The environment identification unit 114 includes, for example, a wind direction anemometer, an actinometer, a solarimeter, a rain sensor, and a snow sensor.” ¶ 37: “The storage unit 118 is a storage medium that includes a read only memory (ROM) and a random access memory (RAM).” ¶ 38: “The control unit 119 is, for example, a central processing unit (CPU). The control unit 119 executes the program stored in the storage unit 118, and thereby functions as the communication control unit 1191, the acquisition unit 1192, the flight control unit 1193, the detection unit 1194, the compensation unit 1195, and the path determination unit 1196”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 4, 6, 23, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SONG et al. (US 2017/0025021 A1), hereinafter SONG.
Regarding claim 1:
		SONG discloses the following limitations:
“A flying device comprising: an acquisition unit configured to acquire communication quality information with which positional information indicating a position and communication quality at the position indicated by the positional information are associated.” (See at least SONG ¶¶ 52 and 65-66, which disclose a flying drone that can measure the quality of a communication signal and its current spatial position. The quality and position are used to update the quality information for the area corresponding to the position.)
“the communication quality information indicating radio signal strengths in an area associated with a flight path to a destination determined on the basis of a departure and the destination of the flying device.” (See at least SONG ¶¶ 16, 52, and 81, which disclose that the determined communication quality information relates to the radio wave environment for an area that is associated with the flight plan, and that the system “determines a flight path and a flight altitude of the drone based on the received information on the departure and the destination.”)
“a flight position identification unit configured to identify a flight position that is an in-flight position.” (See at least SONG ¶¶ 19, 40, and 65, which disclose that the drone contains a position measurement sensor for determining its position during flight.)
“a path determination unit configured to determine the flight path on the basis of the communication quality associated with the positional information corresponding to the flight position in the communication quality information.” (See at least SONG ¶¶ 57 and 66, which disclose a path determination unit that uses the determined communication quality and spatial position to determine the flight path for the drone.)
“and a flight control unit configured to control a flying mechanism on the basis of the flight path determined by the path determination unit.” (See at least SONG ¶¶ 42, 74, and 76, which disclose that the drone contains a control unit that can control the drone to fly according to the determined flight path.)
Regarding claim 4:
SONG discloses the “flying device according to Claim 1,” and further discloses the following limitations:
“further comprising a storage unit configured to store the destination.” (See at least SONG ¶¶ 8, 24, and 52, which disclose that the drone contains a storage unit capable of storing the destination information.)
“wherein the path determination unit determines the flight path that includes a position at which the communication quality between the flight position and the destination is greater than or equal to a threshold.” (See at least SONG ¶¶ 58, which discloses that “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information.” The “preset standard” reads on the “threshold” recited in the claim limitation.)
	Regarding claim 6:
SONG discloses the “flying device according to Claim 4,” and further discloses “wherein the path determination unit determines the flight path that includes a position in a direction closest to a direction of the destination among positions at which the communication quality is greater than or equal to the threshold.” (See at least SONG ¶¶ 58-59, which disclose that “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided,” and that as an example, “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.”)
	Regarding claim 23:
		SONG discloses the following limitations:
“A flying control method causing a computer to execute processes, the processes comprising: acquiring communication quality information with which positional information indicating a position and communication quality at the position indicated by the positional information are associated.” (See at least SONG ¶¶ 52 and 65-66, which disclose a flying drone that can measure the quality of a communication signal and its current spatial position. The quality and position are used to update the quality information for the area corresponding to the position.)
“the communication quality information indicating radio signal strengths in an area associated with a flight path to a destination determined on the basis of a departure and the destination of the flying device.” (See at least SONG ¶¶ 16, 52, and 81, which disclose that the determined communication quality information relates to the radio wave environment for an area that is associated with the flight plan, and that the system “determines a flight path and a flight altitude of the drone based on the received information on the departure and the destination.”)
“identifying a flight position that is an in-flight position.” (See at least SONG ¶¶ 19, 40, and 65, which disclose that the drone contains a position measurement sensor for determining its position during flight.)
“determining the flight path on the basis of the communication quality associated with the positional information corresponding to the flight position in the communication quality information.” (See at least SONG ¶¶ 57 and 66, which disclose a path determination unit that uses the determined communication quality and spatial position to determine the flight path for the drone.)
“and controlling a flying mechanism on the basis of the determined flight path.” (See at least SONG ¶¶ 42, 74, and 76, which disclose that the drone contains a control unit that can control the drone to fly according to the determined flight path.)
	Regarding claim 32:
SONG discloses the “flying control method according to Claim 23,” and further discloses the following limitations:
“further comprising: storing the destination.” (See at least SONG ¶¶ 8, 24, and 52, which disclose that the drone contains a storage unit capable of storing the destination information.)
“wherein, in the determining, the flight path, which includes a position at which the communication quality between the flight position and the destination is greater than or equal to a threshold, is determined.” (See at least SONG ¶¶ 58, which discloses that “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information.” The “preset standard” reads on the “threshold” recited in the claim limitation.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 25, 27-28, 30-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over SONG as applied to claims 1 and 23 above, and further in view of LEVY et al. (US 2016/0140851 A1), hereinafter LEVY.
	Regarding claim 2:
SONG discloses the “flying device according to Claim 1,” and further discloses the flying device “further comprising a communication control unit configured to receive control 
SONG does not specifically disclose “wherein the path determination unit determines the flight path on the basis of the communication quality in a case where the communication control unit is unable to receive the control information.” However, LEVY does teach this limitation. (See at least LEVY ¶¶ 167-169, which disclose that a “drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server. The communication-loss flight plan may be automatically executed by the drone when communication between the drone and the server has been lost, for example by a communication loss module installed on the drone.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by allowing the drone to execute a communication-loss flight plan as taught by LEVY, because the “communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least LEVY ¶ 169.)
	Regarding claim 3:
SONG in combination with LEVY discloses the “flying device according to Claim 2,” and SONG further discloses “wherein the path determination unit determines the flight path in a direction of a position at which the communication quality of a radio communication line through which the control information is transmitted is greater than or equal to a threshold.” (See at least SONG ¶¶ 58-59, which disclose that “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided,” and that as an example, “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.”)
Regarding claim 7:
SONG discloses the “flying device according to Claim 1,” but does not specifically disclose the following limitations. However, LEVY does teach these limitations:
“further comprising an environment identification unit configured to identify an ambient environment of the flight position.” (See at least LEVY ¶¶ 41, 89, and 126, which disclose that the system can identify the weather conditions for flight zones when determining a flight plan.)
“wherein the path determination unit determines the flight path further on the basis of the ambient environment identified by the environment identification unit.” (See at least LEVY ¶¶ 119 and 135, which disclose that the system can approve, disapprove, or postpone a flight plan based on the identified weather conditions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by identifying weather conditions and approving the flight plan based on the weather conditions as taught by LEVY, because the presence of certain weather conditions may present a risk for the drone when it flies through the flight zones with these conditions. (See at least LEVY ¶ 135.)
Regarding claim 8:
“the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided.” The “preset standard” reads on the “threshold recited in the claim limitation.)
SONG does not specifically disclose “wherein the path determination unit determines the flight path that includes a position at which the ambient environment meets a prescribed condition...” However, LEVY does teach this limitation. (See at least LEVY ¶¶ 89, 119, and 135, which disclose that the system can identify weather conditions that are present in different flight zones, and then approve, disapprove, or postpone a flight plan based on the identified weather conditions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by identifying weather conditions and approving the flight plan based on the weather conditions as taught by LEVY, because the presence of certain weather conditions may present a risk for the drone when it flies through the flight zones with these conditions. (See at least LEVY ¶ 135.)
Regarding claim 25:
SONG in combination with LEVY discloses the “flying device according to Claim 2,” and SONG in combination with LEVY further discloses “wherein the path determination unit determines the flight path in a direction to an area where a radio signal strength is greater than or equal to a threshold in a case where the communication control unit is unable to receive the “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided.” The “preset standard” reads on the “threshold” recited in the claim limitation. Although SONG does not specifically disclose the path determination unit determining the flight path in this way “in a case where the communication control unit is unable to receive the control information,” LEVY does teach this portion of the limitation. See at least LEVY ¶¶ 167-169, which disclose that the drone can execute a “communication-loss flight plan” if a loss in communication persists for a predefined period of time.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by initiating a “communication-loss flight plan” if a loss in communication persists for a predefined period of time as taught by LEVY, because the “communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least LEVY ¶ 169.)
	Regarding claim 27:
SONG discloses the “flying device according to Claim 1,” but does not specifically disclose “wherein the path determination unit determines the flight path on the basis of a remaining battery level of the flying device.” However, LEVY does teach this limitation. (See at least LEVY ¶¶ 163-165 and 178, which disclose that the drone can land at one of several emergency landing locations that are “pre-designated as safe drone landing locations,” and that the emergency 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by instructing a drone to follow a flight plan to land at a pre-designated safe landing location based on its battery level as taught by LEVY, because this allows the drone to land safely if it does not have enough battery power to reach certain target destinations. (See at least LEVY ¶ 178.)
	Regarding claim 28:
SONG in combination with LEVY discloses the “flying device according to Claim 25,” and LEVY further discloses “wherein the path determination unit changes the flight path on the basis of a remaining battery level of the flying device.” (See at least LEVY ¶¶ 163-165 and 178, which disclose that the drone may be instructed to dynamically update its flight path to make an emergency landing, and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by updating the flight path if the drone has insufficient battery to land at its target destination as taught by LEVY, because if the drone is unable to land at its target destination due to an insufficient battery level, the system can use the modification to “dynamically select the safest flights paths from the current location of the drone to nearby safe landing locations” to provide “a safe contingency plan.” (See at least LEVY ¶ 165.)
Regarding claim 30:
SONG discloses the “flying control method according to Claim 23,” and SONG further discloses the method “further comprising: receiving control information transmitted by a control 
SONG does not specifically disclose “wherein, in the determining, the flight path is determined on the basis of the communication quality, in a case where the control information cannot be received in the receiving.” However, LEVY does teach this limitation. (See at least LEVY ¶¶ 167-169, which disclose that a “drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server. The communication-loss flight plan may be automatically executed by the drone when communication between the drone and the server has been lost, for example by a communication loss module installed on the drone.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by allowing the drone to execute a communication-loss flight plan as taught by LEVY, because this “communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least LEVY ¶ 169.)
	Regarding claim 31:
SONG in combination with LEVY discloses the “flying control method according to Claim 30,” and SONG further discloses “wherein, in the determining, the flight path is determined in a direction of a position at which the communication quality of a radio communication line through which the control information is transmitted is greater than or equal to a threshold.” (See at least SONG ¶¶ 58-59, which disclose that “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided,” and that as an example, “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.”)
Regarding claim 33:
SONG discloses the “flying control method according to Claim 23,” but does not specifically disclose the following limitations. However, LEVY does teach these limitations:
“further comprising: identifying an ambient environment of the flight position.” (See at least LEVY ¶¶ 41, 89, and 126, which disclose that the system can identify the weather conditions for flight zones when determining a flight plan.)
“wherein, in the determining, the flight path is determined further on the basis of the ambient environment identified in the identifying.” (See at least LEVY ¶¶ 119 and 135, which disclose that the system can approve, disapprove, or postpone a flight plan based on the identified weather conditions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by identifying weather conditions and approving the flight plan based on the weather conditions as taught by LEVY, because the presence of certain weather conditions may present a risk for the drone when it flies through the flight zones with these conditions. (See at least LEVY ¶ 135.)
Regarding claim 35:
SONG discloses the “flying control method according to Claim 23,” but does not specifically disclose “wherein, in the determining, the flight path is determined on the basis of a remaining battery level of the flying device.” However, LEVY does teach this limitation. (See at “pre-designated as safe drone landing locations,” and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by instructing a drone to follow a flight plan to land at a pre-designated safe landing location based on its battery level as taught by LEVY, because this allows the drone to land safely if it does not have enough battery power to reach certain target destinations. (See at least LEVY ¶ 178.)
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over SONG as applied to claims 1 and 23 above, and further in view of Smith (US 2017/0328683 A1), hereinafter Smith.
Regarding claim 26:
SONG discloses the “flying device according to Claim 1,” but does not specifically disclose the following limitations. However, Smith does teach these limitations: 
“further comprising: a subscriber identity module card.” (See at least Smith ¶ 207, which discloses a system containing a “subscriber identity module (SIM).”)
“wherein the communication quality information corresponds to a frequency to which a communication unit of the flying device based on the subscriber identity module card corresponds.” (See at least Smith ¶¶ 207 and 263, which disclose that the system uses communication frequencies corresponding to the SIM, and then it determines a “received signal strength indicator (RSSI) of the radio communications.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by using 
Regarding claim 34:
SONG discloses the “flying control method according to Claim 23,” but does not specifically disclose “wherein the communication quality information corresponds to a frequency to which a communication unit of the flying device based on a subscriber identity module card installed in the flying device corresponds.” However, Smith does teach this limitation. (See at least Smith ¶¶ 207 and 263, which disclose a system containing a “subscriber identity module (SIM),” and specifies that the system uses communication frequencies corresponding to the SIM, and then it determines a “received signal strength indicator (RSSI) of the radio communications.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG by using a subscriber identity module and determining a communication strength indicator based on the corresponding frequencies as disclosed by Smith, because the determined strength indicator can be used to determine location and distance information regarding the communication transmissions. (See at least Smith ¶ 263.)
Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over SONG in combination with Smith as applied to claims 26 and 34 above, and further in view of LEVY.
Regarding claim 29:
SONG in combination with Smith discloses the “flying device according to Claim 26,” but does not specifically disclose “wherein the path determination unit changes the flight path on the basis of a remaining battery level of the flying device.” However, LEVY does teach this limitation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG in combination with Smith by updating the flight path if the drone has insufficient battery to land at its target destination as taught by LEVY, because if drone is unable to land at its target destination due to an insufficient battery level, the system can use the modification to “dynamically select the safest flights paths from the current location of the drone to nearby safe landing locations” to provide “a safe contingency plan.” (See at least LEVY ¶ 165.)
Regarding claim 36:
SONG in combination with Smith discloses the “flying control method according to Claim 34,” but does not specifically disclose the method “further comprising: changing the flight path on the basis of a remaining battery level of the flying device.” However, LEVY does teach this limitation. (See at least LEVY ¶¶ 163-165 and 178, which disclose that the drone may be instructed to dynamically update its flight path to make an emergency landing, and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by SONG in combination with Smith by updating the flight path if the drone has insufficient battery to land at its target destination as taught by LEVY, because if drone is unable to land at its target destination due to an insufficient battery level, the system can use the modification to “dynamically select the safest flights paths from the current location of the drone to nearby safe landing locations” to provide “a safe contingency plan.” (See at least LEVY ¶ 165.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following were not referenced in the prior art rejections, they are still relevant to applicant’s disclosure:
PETKOV et al. (US 2019/0146502 A1) teaches the determination of a position of a flying device and a communication quality condition, and then controlling the flying device based on this determined information.
KOMINE et al. (JP 2015-123793 A) teaches an aircraft system that measures communication quality and then controls the flight of the aircraft based on the measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662